Citation Nr: 1621297	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-35 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to an initial rating in excess of 10 percent for Type 2 diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension prior to May 14, 2014 and a rating in excess of 30 percent thereafter for diabetic nephropathy with hypertension.

5.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease (DDD) with facet arthritis prior to May 14, 2014 and a rating in excess of 40 percent thereafter for lumbosacral spine DDD with facet arthritis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to June 1994.  He also had 21 years of prior service for which a DD-214 is not of record.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In an October 2014 rating decision the AOJ granted an evaluation of 40 percent for degenerative disc disease with facet arthritis, lumbosacral spine (previously rated as lumbar spine DDD with facet arthritis) effective May 14, 2014 and an evaluation of 30 percent for diabetic nephropathy with hypertension (previously rated as hypertension) effective May 14, 2014.

In February 2014 the Veteran filed for service connection for posttraumatic stress disorder and a ischemic heart disease, both of which he has previously been denied.  As these claims to reopen have been raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1. The Veteran does not have early-onset peripheral neuropathy, diabetic neuropathy, or another neuropathy condition.

2. The Veteran has not been prescribed insulin or an oral hypoglycemic agent to treat his diabetes mellitus.

3. The Veteran's diastolic pressure is not predominantly 110 or more nor is his systolic pressure is predominantly 200 or more.  

4. The Veteran was first diagnosed with diabetic nephropathy on May 14, 2014, and it does not manifest with constant albuminuria with some edema or definite decrease in kidney function.

5. Prior to May 14, 2014, the Veteran's thoracolumbar spine flexion was not limited to less than 90 degrees.

6. As of May 14, 2014, the Veteran's thoracolumbar spine flexion is limited to 25 degrees without ankylosis shown.

7. The Veteran has never had incapacitating episodes of intervertebral disc syndrome. 



CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for an evaluation in excess of 10 percent for Type 2 diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.119, Diagnostic Code 7913 (2015).

4. The criteria for an evaluation in excess of 10 percent for hypertension prior to May 14, 2014 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7101 (2015).

5. The criteria for an evaluation in excess of 30 percent as of May 14, 2014 for diabetic nephropathy with hypertension have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Codes 7101, 7541 (2015).

6. The criteria for an evaluation in excess of 20 percent for lumbar degenerative disc disease with facet arthritis prior to May 14, 2014 and an evaluation in excess of 40 percent from May 14, 2014 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45,  4.71a, Diagnostic Codes 5242, 5243 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Peripheral Neuropathy

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Early-onset peripheral neuropathy is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the weight of the evidence does not support that the Veteran has been diagnosed with early-onset peripheral neuropathy, diabetic neuropathy, or another neuropathy condition.

The Veteran was afforded a VA sensory-motor examination in May 2014.  The examiner noted the Veteran has reported radiating pain down the back of both legs as well as numbness and tingling affecting the right leg, but no hand symptoms.  The examiner opined the Veteran does not have diabetic peripheral neuropathy.

The examiner stated that the Veteran has some loss of definition of left hand intrinsic musculature of unknown significance.  However, his strength and sensation are normal.  The examiner opined that the condition (if it is pathological at all) is not related to either the veteran's service-connected back condition or to his diabetes mellitus type II.

With respect to the lower extremities, the examiner stated that the decreased lower extremity sensation identified on a May 2, 2014 neurosurgeon's note is not found on this examination.  The examiner stated that vibratory and positions sense (which are among the earliest signs of diabetic peripheral neuropathy) are in particular fully intact.

The examiner noted that electromyogram and nerve conduction studies testing is currently contraindicated as the Veteran is under treatment with warfarin and there are no clinical signs of diabetic peripheral neuropathy. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There is no medical diagnosis in this case of neuropathy.

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Here, however, the Veteran is competent to report readily observable symptoms such as tingling, but is not competent as a lay person to diagnose neuropathy in his upper and lower extremities.  Further, he has not reported that he has been diagnosed by a medical professional.  Finally, a preponderance of the medical evidence available does not establish a diagnosis based on the Veteran's reported symptoms. 

Therefore, the Board finds that the weight of the evidence, lay and medical does not demonstrate a current diagnosis and the claims for peripheral neuropathy of the upper and lower extremities is denied.  

Increased Ratings

Diabetes Mellitus	

The Veteran's diabetes mellitus has been rated at 10 percent under the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned when the condition is manageable by restricted diet only.

A 20 percent rating is assigned when insulin and a restricted diet, or oral hypoglycemic agent and restricted diet are required.  

A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. §4.119, Diagnostic Code 7913.  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. §4.119, Diagnostic Code 7913. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

Neither the Veteran's treatment records nor his VA examinations indicate that the Veteran has been prescribed either insulin or an oral hypoglycemic agent at any time during the period on appeal.

At his March 2009 VA examination the Veteran reported he had been diagnosed with diabetes by his private physician and put on medication, but had been off the medication for six to eight months.

A May 2010 VA treatment note reflects that the Veteran's diabetes mellitus is well controlled with diet.

On VA examination in January 2013 the Veteran was noted not to be taking any medication for diabetes mellitus.

On VA examination in May 2014 the Veteran was noted not to be in any treatment for his diabetes mellitus and not to require regulation of activities as part of medical management of his condition.  

As the evidence does not reflect that the Veteran has been prescribed either insulin or an oral hypoglycemic agent at any time during the period on appeal, he is not eligible for a rating in excess of 10 percent for his diabetes mellitus.

The Board notes that on his May 2014 VA examination the Veteran was noted to have diabetic nephropathy or renal dysfunction, hypertension, and erectile dysfunction as a result of his diabetes mellitus.  The separate rating for diabetic nephropathy and hypertension is discussed below and the Veteran is already in receipt of special monthly compensation for loss of a creative organ.  The evidence does not reflect any other compensable complications of diabetes mellitus for consideration of a separate rating.

Hypertension and Diabetic Nephropathy

Prior to May 14, 2014 the Veteran's hypertension was rated at 10 percent under  DC 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. § 4.104.  

Diagnostic Code 7101  provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

As of May 14, 2014, the RO rated the Veteran's hypertension as part of diabetic nephropathy with hypertension at 30 percent under Diagnostic Code 7101-7541.

Under Diagnostic Code 7541, renal involvement in diabetes mellitus is rated as renal dysfunction.  Renal dysfunction is rated at 30 percent for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is  warranted where regular dialysis is required, or more than sedentary activity is precluded from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

On VA examination in August 2010 the Veteran reported he has been on hypertension medication since 1998 and his primary care physician is continuing to try to get it under control.  Blood pressure readings at the examination were 162/97, 169/89, and 172/81.

On VA examination in October 2012 the Veteran was noted to be taking continuous medication for hypertension.  He was not noted to have a history of diastolic blood pressure elevation to predominately 100 or more.  Recent blood pressure readings were noted to be 209/97 on August 13, 161/83 on September 17, and 134/68 on October 26.

On VA examination in January 2013 the Veteran was noted not to have diabetic nephropathy or renal dysfunction caused by diabetes mellitus

On VA examination in May 2014 the Veteran was noted to be taking continuous medication for hypertension.  He was not noted to have a history of diastolic blood pressure elevation to predominately 100 or more.  Recent blood pressure readings were noted to be 117/73 on February 21,  130/85 on May 2, and 160/85 on May 14.

The examiner found that the Veteran has diabetic nephropathy.  The examiner noted that the Veteran had one recent finding of microalbuminuria.  The examiner stated that the Veteran likely has very mild kidney disease manifested by microalbuminuria only.

The May 14, 2014 VA examination is the first record of the Veteran having been diagnosed with any renal dysfunction.  As the evidence does not show renal dysfunction prior to that date, the Veteran is most appropriately rated under Diagnostic Code 7101 for hypertension only for that period.

For a higher, 20 percent rating, under Diagnostic Code 7101 the Veteran must have diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A review of the Veteran's blood pressure readings noted on his VA examinations in August 2010 and October 2012 and throughout his medical treatment records do not show diastolic or systolic pressures predominately of the level required for a higher rating.  Therefore, a rating in excess of 10 percent for hypertension prior to May 14, 2014 is not warranted.

Further, the evidence does not support a rating in excess of 30 percent as of May 14, 2014 for diabetic nephropathy with hypertension.

The Veteran's laboratory tests do not show the results necessary for the next higher, 60 percent, rating under Diagnostic Code 7541, nor do his blood pressure readings reflect a diastolic pressure of predominantly 120 or more.  Therefore, the Board finds the Veteran is not entitled to a rating in excess of 30 percent as of May 14, 2014.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for hypertension prior to May 14, 2014 and a rating in excess of 30 percent thereafter for diabetic nephropathy with hypertension.

Back

The Veteran has a 20 percent rating for lumbar spine degenerative disc disease with facet arthritis prior to May 14, 2014.  As of May 14, 2014 the Veteran has a 40 percent rating for lumbosacral spine degenerative disc disease with facet arthritis under Diagnostic Code 5242-5243.

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes (DC) 5235-5242, 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

The Veteran underwent a VA spine examination in September 2008.  He reported constant throbbing pain in his lumbar area and severe flare-ups every one to two months lasting for hours precipitated by certain movements and requiring rest until the pain improves.  The Veteran's gait was noted to be normal with no spasm, guarding, pain with motion, tenderness, or weakness.  On range of motion testing his thoraco-lumbar spine flexion was measured to 90 degrees, extension to 10 degrees, left lateral flexion and rotation to 25 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 5 degrees.  Objective evidence of pain following repetitive motion was noted but no additional range of motion limitation.

Medical records from prior to May 14, 2014 reflect that the Veteran complained of low back pain; however no range of motion testing is of record other than that done at the September 2008 VA examination.

As the next higher, 40 percent, rating requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown, and the available records from prior to May 14, 2014 do not reflect such significant restriction in range of motion, the Veteran is not entitled to a higher rating for that period.

The evidence further does not support that the Veteran is entitled to a rating in excess of 40 percent as of May 14, 2014.

On VA examination on May 14, 2014 the Veteran had forward flexion of his thoracolumbar spine to 25 degrees with painful motion beginning at that point.  His extension was measured to 0, right and left lateral flexion to 15, and right and left lateral rotation to 20 degrees, with pain at the end point of each.  There was no additional loss of range of motion on repetitive use testing.  He was noted to have less movement than normal; pain on movement; disturbance of locomotion; interference with sitting, standing, and/or weight bearing; and lack of endurance.  He had muscle spasm and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  The examiner stated that the Veteran would have additional limitation when the back is used repeatedly over a period of time manifested primarily by pain and difficulty continuing back movement, but additional loss of range of motion could not be ascertained since the primary disability is related to pain and loss of repetitive use rather than loss of range of motion.

For the next higher, 50 percent rating, ankylosis of the entire thoracolumbar spine is required.  The evidence does not support that the Veteran has ankylosis of his spine, but rather that he retains range of motion in all directions.  Even taking into consideration the DeLuca factors, the Veteran's condition does not more closely approximate anyklosis.

The Board has also considered whether the Veteran would be entitled to a higher rating for any period on appeal based on the ratings for intervertebral disc syndrome (IVDS).  IVDS may be rated under alternative criteria using incapacitating episodes instead of orthopedic and neurological findings.  38 C.F.R. § 4.71a, DC 5243.  Incapacitating episodes require bedrest prescribed by a physician.  Id.  The Veteran has not alleged and the record does not otherwise show that he has ever been prescribed bedrest by a physician.  Thus, a rating under the alternative ratings formula for IVDS is not warranted.  Id.  

Although the Veteran has at times complained of radiating pain, he has not been diagnosed with any associated objective neurological abnormalities such that a separate rating is warranted.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent for lumbar DDD with facet arthritis prior to May 14, 2014 and a rating in excess of 40 percent thereafter for lumbosacral spine DDD with facet arthritis.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's diabetes mellitus, diabetic nephropathy with hypertension, or lumbosacral degenerative disc disease with facet arthritis.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence does not show anything unique or unusual about the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's restricted diet to control his diabetes mellitus is contemplated in the rating assigned.  The problems associated with the Veteran's diabetes mellitus, including his diabetic nephropathy and hypertension, are separately rated.  The Veteran's objective blood pressure readings form the basis of the schedular criteria for rating hypertension, and the evidence does not reflect the Veteran has any symptoms of hypertension or diabetic nephrology not contemplated by the rating criteria.  Further, with respect to the Veteran's back disability, the rating assigned contemplates the Veteran's loss of range of motion and functional loss, including due to pain.  As such, it would not be found that his disabilities meet the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected disabilities of hypertension, diabetes and lumbar degenerative disc disease, and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in August 2008 and February 2009, prior to the initial adjudication of the issues on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination of his spine in September 2009 and May 2014, an examination of his diabetes mellitus in March 2009, January 2012, and May 2014, and an examination of his hypertension in October 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

An initial rating in excess of 10 percent for Type 2 diabetes mellitus is denied.

An initial rating in excess of 10 percent for hypertension prior to May 14, 2014 is denied.

A rating in excess of 30 percent as of May 14, 2014  for diabetic nephropathy with hypertension is denied.

A rating in excess of 20 percent for lumbar degenerative disc disease with facet arthritis prior to May 14, 2014 is denied.

A rating in excess of 40 percent as of May 14, 2014 for lumbosacral spine degenerative disc disease with facet arthritis is denied.






______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


